DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/21/2019 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US ).
Regarding to claim 1, Wang discloses a vehicle display device using a hetero electrochromic film, the vehicle display device (Fig.1, 100) comprising:
a projector (130, Fig.1) configured to project a predetermined image onto at least one of a windshield and a window of a vehicle (col.4, lines 40-41:“The window apparatus 100 may be used as a window of an enclosed structure such as a building or a vehicle”);
a hetero electrochromic film (110, 120) disposed on at least one of the windshield and the window (Fig.1); and
a controller (140) configured to drive the projector and the hetero electrochromic film (electrical power supply 140 is configured to supply power via electrical cords 142 and 146 in order to drive the projector 130 and the hetero EC film).

Regarding to claim 2, Wang discloses the vehicle display device of claim 1, wherein the hetero electrochromic film comprises:
a suspended particle device (SPD) film (120)(col.10,lines 29-39); and
a polymer dispersed liquid crystal (PDLC) film (110) (first layer 110; col.3, lines 14-15, 50-51).
Regarding to claim 3, Wang discloses the vehicle display device of claim 2, wherein the SPD film (120) is disposed on at least one of the windshield and the window, and wherein the PDLC film (110) is disposed on the SPD film (120).

Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The following is a statement of reasons for the indication of allowable subject matter: (claim 4) wherein the projector is installed inside of the vehicle, wherein the projector is configured to project an image onto a surface side of the PDLC film, and wherein the controller is configured to control transparency of the surface side of the PDLC film; (claim 6) wherein a size of a particle in at least one of the SPD film and PDLC film is controlled to control an internal depth to integrally form the SPD film and the PDLC film as an single layer; (claim 7) wherein the controller is configured to: drive at least one power sources of the windshield and the window; and control transparency of the hetero electrochromic film according to a vehicle driving mode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/Primary Examiner, Art Unit 2872